PER CURIAM.
The appellant’s sentence is affirmed. See Knight v. State, 791 So.2d 490 (Fla. 1st DCA 2000), pet. for review pending, No. SC-001987; Brown v. State, 24 Fla. L. Weekly D2753, — So.2d -, 1999 WL 1112715 (Fla. 1st DCA Dec.8, 1999). Nevertheless, consistent with our certification in Knight, we certify the following question to the supreme court as a question of great public importance:
DOES SECTION 775.082(8)(A)2A, FLORIDA STATUTES (1997), WHICH MANDATES A LIFE SENTENCE FOR PRISON RELEASEE REOF-FENDERS WHO COMMIT “A FELONY PUNISHABLE BY LIFE,” APPLY BOTH TO LIFE FELONIES AND FIRST DEGREE FELONIES PUNISHABLE BY IMPRISONMENT FOR A TERM OF YEARS NOT EXCEEDING LIFE?
AFFIRMED.
ERVIN, BOOTH and ALLEN, JJ., concur.